DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2019 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the claim calls for a method for breeding scheme test. However, all the features in the claim are directed to a generic computer processing routine with modular operations and blocks. However, the claim fails to recite any particular algorithm or method for the breeding scheme test related to the so-called “modular operations” or “block”.
Claims 2-11 also fail to recited any testing algorithm other than generic computer routine processing.
Claims 12-13 are rejected for the similar reasons as of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
With respect to claim 1, applying step 1, the preamble of independent claim 1 claims a method so this claim falls within the statutory category of a process.
In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
A computer implemented method for breeding scheme testing, comprising the steps of: 
a) Receiving input data through a user interface, 
b) Implementing calculation steps related to a simulation of said breeding scheme and based on said input data, 
c) Outputting test results data resulting from said simulation, 
Wherein: 
- Said calculation steps use at least one modular operation selected among a multiplicity of predefined modular operations stored as respective computer routines available in a computer library, and 
- Said input data comprise at least an indication of at least one modular operation selected by a user, 
wherein the method comprises a preliminary step of defining a plurality of blocks stored in said computer library, each block corresponding to a single modular operation or to a cluster of successive modular operations, and each block being callable during step b) so as to perform calculation steps corresponding to modular operations of a called block and in an order defined in that called block, 
and wherein categories of blocks are defined during said preliminary step, said plurality of blocks being listed by categories so that one block only among several blocks of a same category can be called during said calculation steps.

The limitation of “Implementing calculation steps related to a simulation of said breeding scheme and based on said input data” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with pen and paper analyze, for suitability, breeding scheme based on said input data.
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present a general field of use, data transmission or data gathering. 
The additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application.
The additional claim limitation “A computer implemented method for breeding scheme testing:” presents only a general field of use (breeding scheme test) there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing the machine learning training. See MPEP 2106.04(d) referencing MPEP 2106.05(h).
The additional claim limitation “Said calculation steps use at least one modular operation selected among a multiplicity of predefined modular operations stored as respective computer routines available in a computer library” presents only generic computer processing routines there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing the machine learning training. See MPEP 2106.04(d) referencing MPEP 2106.05(h).
The additional claim limitation “Receiving input data through a user interface” presents only mere data gathering which MPEP 2106.05(d) recognizes as well-understood, routine, conventional activity and therefore insufficient to integrate the judicial exception into a practical application. 
The additional Claim limitation “Outputting test results data resulting from said simulation” presents only mere data outputting/displaying which MPEP 2106.05(g) recognizes as insignificant extra solution activity.
The additional claim limitation “Said input data comprise at least an indication of at least one modular operation selected by a user” presents only mere data gathering which MPEP 2106.05(d) recognizes as well-understood, routine, conventional activity and therefore insufficient to integrate the judicial exception into a practical application.
The additional limitation “wherein the method comprises a preliminary step of defining a plurality of blocks stored in said computer library, each block corresponding to a single modular operation or to a cluster of successive modular operations, and each block being callable during step b) so as to perform calculation steps corresponding to modular operations of a called block and in an order defined in that called block, and wherein categories of blocks are defined during said preliminary step, said plurality of blocks being listed by categories so that one block only among several blocks of a same category can be called during said calculation steps” presents only generic computer processing routines there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing the machine learning training. See MPEP 2106.04(d) referencing MPEP 2106.05(h).
The claim, as a whole, is linked to analysis of breeding scheme, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing breeding scheme testing. Thus, the claim as a whole is directed to an abstract idea. See MPEP 2106.04(a) 
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because none of the limitations add a meaningful limitation to transform the abstract idea into the physical process of breed scheme testing. Thus, the claim as a whole is directed to an abstract idea. See MPEP 2106.04(a) 
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

	Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “wherein said input data comprise a template wherein a list and an order of the categories are defined.” The limitation presents mere data gathering which per MPEP 2106.05(g) is insignificant extra solution activity that does not integrate the judicial exception towards a practical application. The claim, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 3 recites “wherein breeding schemes are successively tested, steps b) and c) being successively repeated with respective different sets of modular operations selected from said computer library, and wherein an optimization module is implemented so as to compare results obtained with respective sets of modular operations, according to at least one given criterion, in view to identify at least one set of modular operations generating a superior breeding scheme according to said given criterion.” Presents only the use of generic computer routines which MPEP 2106.05(f) recognizes as mere instructions to apply an exception. Independent claim 1 is directed to substantially the same subject matter and the remaining.
Claim 4 is dependent on dependent claim 3 and includes all the limitations of claim 3. Claim 4 recites “wherein said optimization module selects successively chosen sets of modular operations so as to reach said superior breeding scheme according to a stochastic approach” (mental process). The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 5 is dependent on dependent claim 4 and includes all the limitations of claim 4. Claim 5 recites “wherein the optimization module uses results from an implementation of step c) to identify a new set of modular operations to test in a subsequent implementation of steps b) and c)” (mental process). Optimizing results through identifying a new operation does not meaningfully limit the claim. The claim, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 6 is dependent on independent claim 1 and includes all the limitations of claim 3. Claim 6 recites “wherein said optimization module optimizes further a plurality of parameters' values related to distinct modular operations to implement in each step b), in view to generate said superior breeding scheme” (mental process).The limitation is simply an instruction to perform an additional process of optimization. The claim, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 7 is dependent on dependent claim 1 and includes all the limitations of claim 1. Claim 7 recites “wherein breeding schemes are successively tested, steps b) and c) being successively repeated, and wherein an optimization module is provided so as to select a different set of chosen blocks at each implementation of step b), and for one implementation of step b) each chosen block belongs to a distinct category” The limitation is simply an instruction to repeat testing of the breeding schemes. The claim as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 8 is dependent on independent claim 7 and includes all the limitations of claim 7. Claim 8 recites “wherein said optimization module compares results obtained with respective sets of blocks at each implementation of steps b) and c), according to at least one given criterion, in view to identify at least one set of blocks generating a superior breeding scheme according to said given criterion.” (mental process).The limitation is simply an instruction to perform a process of optimization based on comparison of results. The claim, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 9 is dependent on independent claim 8 and includes all the limitations of claim 8. Claim 9 recites “wherein blocks of a same category are interchangeable from one implementation of step b) to another, and wherein said optimization module chooses a single block of a same category for one implementation of step b)”. (mental process).The limitation is simply an instruction to implement an optimization . The claim, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 10 is dependent on independent claim 3 and includes all the limitations of claim 3. Claim 10 recites “wherein said at least one given criterion is chosen among a set of criterions comprising a genetic gain, a genetic gain stability, value of a given agronomic traits for individuals resulting from a tested scheme, total scheme cost, duration, genetic diversity loss, number of crossing-overs, robustness to failure.” The limitation recites mere data gathering which per MPEP 2106.05(g) is insignificant extra solution activity that does not integrate the judicial exception towards a practical application. The claim, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 11 is dependent on dependent claim 10 and includes all the limitations of claim 10. Claim 11 recites “wherein said optimization module uses several criterions of said set of criterions, taken in combination.” The limitation recites only mere data gathering which per MPEP 2106.05(g) is insignificant extra solution activity which does not integrate the judicial exception to a practical application. The claim, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 recites the unique limitation: “A non-transitory computer storage medium”, and claim 13 recites “a computer device, comprising a logical circuit, connected to a human/machine interface device”. Presents only the use of generic computer components which MPEP 2106.05(f) recognizes as mere instructions to apply an exception. Independent claim 1 is directed to substantially the same subject matter and the remaining limitations of claim 13 rejected under similar rationale and further failure to add significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (“Wang” hereinafter, “Comparison of Two Breeding Strategies by Computer Simulation”, see IDS filed 01/10/2019).
As per claim 1, Wang discloses A computer implemented method for breeding scheme testing (see abstract in Wang, QU-GENE, a simulation platform for quantitative analysis of genetic models), comprising the steps of: 
a) Receiving input data through a user interface (page 1765: provision of input files and parameters), 
b) Implementing calculation steps related to a simulation of said breeding scheme and based on said input data (Wang teaches calculating and simulating breeding of a first and second breeding partner), 
c) Outputting test results data resulting from said simulation, 
Wherein: 
- Said calculation steps use at least one modular operation selected among a multiplicity of predefined modular operations stored as respective computer routines available in a computer library, (Wang teaches calculating several breeding techniques, for example, MOPED and SELBLK) and 
- Said input data comprise at least an indication of at least one modular operation selected by a user, (pages 1767-1770: input files include indication of each selected breeding technique; also identification of breeding technique, which – according to user-defined criterion of genetic gain, is best) 
wherein the method comprises a preliminary step of defining a plurality of blocks stored in said computer library, each block corresponding to a single modular operation or to a cluster of successive modular operations, and each block being callable during step b) so as to perform calculation steps corresponding to modular operations of a called block and in an order defined in that called block (the MOPED and SELBLK methods are the claimed “plurality of blocks” comprising one or more “modular operations”), 
and wherein categories of blocks are defined during said preliminary step, said plurality of blocks being listed by categories so that one block only among several blocks of a same category can be called during said calculation steps (each of the MOPED and SELBLK methods, and steps from the methods belong to one or more “categories”).
As per claim 2, Wang teaches wherein said input data comprise a template wherein a list and an order of the categories are defined (see figure 1 for template of a list and an order of categories).
As per claim 3, Wang teaches wherein breeding schemes are successively tested, steps b) and c) being successively repeated with respective different sets of modular operations selected from said computer library, and wherein an optimization module is implemented so as to compare results obtained with respective sets of modular operations, according to at least one given criterion, in view to identify at least one set of modular operations generating a superior breeding scheme according to said given criterion (as shown in table 3 at least two methods, MODPED and SELBLK are used, the simulations for these two methods are successively tested and repeated)
As per claim 10, Wang teaches wherein said at least one given criterion is chosen among a set of criterions comprising a genetic gain, a genetic gain stability, value of a given agronomic traits for individuals resulting from a tested scheme, total scheme cost, duration, genetic diversity loss, number of crossing-overs, robustness to failure (page 1767: “genetic gain in yield in the major criterion”).
As per claim 11, Wang teaches wherein said optimization module uses several criterions of said set of criterions, taken in combination (see page 1767: “criteria used to compare efficiencies of different breeding strategies” section for different criterions).
As per claim 12, Wang’s system is a computer system, which inherently includes a non-transitory computer-readable medium.
As per claim 13, as explained above, Wang’s system is a computer system, which inherently includes the claimed computer hardware components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667